I concur in the logic and rationale of the majority, particularly as relates to the "seemingly unending `cat and mouse chase' regarding criminal discovery and motions to suppress" in DUI cases. As therein noted, "[m]otions to suppress * * * are not and should not be considered viable alternatives to criminal discovery * * *."
Thus, when it is facially apparent that a defendant has not availed himself of out-of-court discovery (with whatever sanctions are available for noncompliance), he has no right to preempt the in-court process with a motion to suppress that is arguably no more than a "fishing expedition."
That is precisely the situation here. Discovery motions were filed in each case on the same day, and the language articulated in the suppression motions is identical. The threshold integrity of these claims should be tested by broad-ranging discovery (outside the courtroom).
We have previously spoken to the sequential process of discovery and then suppression:
"The precise function of discovery is to accommodate the reality that the evidence a party needs to challenge a procedure is in the control of the adverse party, and he cannot frame his challenge, with the particularity contemplated by Crim.R. 47, in the absence of full and adequate discovery.
"It thus well serves all of the parties, and the court, to move the exploration for bureaucratic integrity in the first instance from the courtroom to the office of the prosecutor, and the law enforcement agency. Having been granted discovery it is appropriate that the mandatory memorandum accompanying *Page 757 
the suppression motion (or an affidavit) recite, as a minimum, an articulated suspicion that the claimed fact is true. * * *
"* * *
"From the standpoint of appellate review it is important that this court be able to determine whether the motion to suppress is motivated by a legitimate concern that the pretrial rights of the defendant have been compromised or the less noble anticipation that the procedures can be frustrated and delayed to the ultimate benefit of the defendant.
"This balance of competing interests would be more easily determined if the process followed the following chronology:
"(1) Discovery sought and received. Crim.R. 16.
"(2) If discovery denied, judicial oversight, including appropriate orders. Crim.R. 16(E)(1) and (2).
"(3) If discovery still denied, judicial sanctions imposed upon the offending party, including the potential of dismissal of the charges.
"(4) Discovery having been completed the motion to suppress should contain the grounds `with particularity' and the memorandum (or affidavit) should include a rationale — an articulated suspicion — that supports the claimed fact. Crim.R. 47." State v. Forbes (1991), 61 Ohio App.3d 813, 817-818,573 N.E.2d 1187, 1189-1190.
I would affirm the judgment of the trial court in the absence of a showing that an articulable suspicion is garnered from either discovery or positively verified affidavits by the movant.